UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2012 Date of reporting period:	December 31, 2011 Item 1. Schedule of Investments: Putnam International Growth Fund The fund's portfolio 12/31/11 (Unaudited) COMMON STOCKS (96.6%) (a) Shares Value Aerospace and defense (1.7%) Embraer SA ADR (Brazil) 57,100 $1,440,062 European Aeronautic Defense and Space Co. NV (France) 80,060 2,490,764 MTU Aero Engines Holding AG (Germany) 28,130 1,799,889 Airlines (1.0%) AirAsia Bhd (Malaysia) 2,677,700 3,177,730 Auto components (0.6%) Apollo Tyres, Ltd. (India) 1,788,987 1,990,636 Automobiles (2.7%) Dongfeng Motor Group Co., Ltd. (China) 460,000 783,921 Fiat SpA (Italy) (S) 533,142 2,438,072 Nissan Motor Co., Ltd. (Japan) 367,400 3,297,619 Porsche Automobil Holding SE (Preference) (Germany) 40,713 2,178,765 Beverages (2.7%) Anheuser-Busch InBev NV (Belgium) 142,312 8,691,358 Biotechnology (1.7%) Biotest AG (Preference) (Germany) 30,756 1,582,568 Grifols SA ADR (Spain) (NON) 720,171 3,982,546 Building products (0.3%) Compagnie de Saint-Gobain (France) 29,326 1,123,886 Chemicals (3.0%) BASF SE (Germany) 47,772 3,331,678 Lanxess AG (Germany) 33,691 1,743,101 Syngenta AG (Switzerland) (NON) 11,954 3,518,273 Uralkali (Russia) 167,904 1,220,459 Commercial banks (6.5%) Australia & New Zealand Banking Group, Ltd. (Australia) 86,125 1,804,838 Banco Bradesco SA ADR (Brazil) 37,349 622,981 Barclays PLC (United Kingdom) 635,331 1,721,093 BNP Paribas SA (France) 42,528 1,664,890 China Construction Bank Corp. (China) 6,281,000 4,391,227 Itau Unibanco Holding SA ADR (Preference) (Brazil) 100,700 1,868,992 Mitsubishi UFJ Financial Group, Inc. (Japan) 219,800 932,442 Sberbank of Russia ADR (Russia) (NON) 276,068 2,716,080 Standard Chartered PLC (United Kingdom) 250,690 5,458,151 Communications equipment (1.3%) Nokia OYJ (Finland) 89,077 430,445 Qualcomm, Inc. 30,200 1,651,940 Telefonaktiebolaget LM Ericsson Class B (Sweden) 214,242 2,176,241 Computers and peripherals (0.9%) Lenovo Group, Ltd. (China) 3,076,000 2,044,150 SanDisk Corp. (NON) 20,200 994,042 Construction and engineering (0.4%) Carillion PLC (United Kingdom) 290,915 1,353,346 Construction materials (0.7%) BBMG Corp. (China) 3,369,000 2,237,399 Diversified financial services (1.8%) ING Groep NV GDR (Netherlands) (NON) 291,731 2,078,942 ORIX Corp. (Japan) 48,060 3,961,802 Diversified telecommunication services (0.8%) Telenet Group Holding NV (Belgium) (NON) 72,451 2,760,400 Electrical equipment (2.3%) Mitsubishi Electric Corp. (Japan) 478,000 4,570,299 Schneider Electric SA (France) 57,966 3,029,350 Electronic equipment, instruments, and components (1.6%) Hitachi, Ltd. (Japan) 198,000 1,037,830 Hollysys Automation Technologies, Ltd. (China) (NON) (S) 180,700 1,503,424 Hon Hai Precision Industry Co., Ltd. (Taiwan) 448,600 1,225,937 Unimicron Technology Corp. (Taiwan) 1,326,000 1,558,069 Energy equipment and services (1.0%) Technip SA (France) 34,693 3,242,511 Food and staples retail (3.2%) Lawson, Inc. (Japan) 49,500 3,089,048 Olam International, Ltd. (Singapore) 1,760,318 2,879,458 WM Morrison Supermarkets PLC (United Kingdom) 886,009 4,477,674 Food products (3.9%) Danone (France) 80,307 5,044,320 Kerry Group PLC Class A (Ireland) 134,927 4,938,763 Nestle SA (Switzerland) 29,886 1,715,839 Zhongpin, Inc. (China) (NON) 129,800 1,105,896 Gas utilities (0.9%) Tokyo Gas Co., Ltd. (Japan) 679,000 3,120,227 Health-care equipment and supplies (1.1%) Biosensors International Group, Ltd. (Singapore) (NON) 3,162,000 3,484,231 Hotels, restaurants, and leisure (2.7%) Arcos Dorados Holdings, Inc. Class A (Argentina) 61,116 1,254,711 Compass Group PLC (United Kingdom) 373,866 3,539,920 Ctrip.com International, Ltd. ADR (China) (NON) (S) 47,100 1,102,140 Galaxy Entertainment Group, Ltd. (Hong Kong) (NON) 826,000 1,500,056 Genting Bhd (Malaysia) 229,300 794,368 TUI Travel PLC (United Kingdom) 301,723 774,315 Household durables (0.5%) Pace PLC (United Kingdom) 727,999 810,580 Skyworth Digital Holdings, Ltd. (China) 2,700,000 940,717 Household products (0.6%) Reckitt Benckiser Group PLC (United Kingdom) 42,714 2,104,875 Independent power producers and energy traders (0.2%) China WindPower Group, Ltd. (China) (NON) 15,030,000 562,445 Industrial conglomerates (2.4%) Rheinmetall AG (Germany) 29,953 1,327,074 Siemens AG (Germany) 42,610 4,075,246 Tyco International, Ltd. 56,000 2,615,760 Insurance (3.4%) AIA Group, Ltd. (Hong Kong) 370,600 1,155,095 Ping An Insurance (Group) Co. of China, Ltd. (China) 415,500 2,747,819 Prudential PLC (United Kingdom) 445,165 4,386,430 Swiss Re AG (Switzerland) (NON) 55,842 2,843,956 Internet and catalog retail (1.4%) Rakuten, Inc. (Japan) 4,126 4,437,352 Internet software and services (2.6%) Baidu, Inc. ADR (China) (NON) 32,000 3,727,040 Telecity Group PLC (United Kingdom) (NON) 220,185 2,205,388 Tencent Holdings, Ltd. (China) 125,000 2,517,260 Machinery (2.3%) Asahi Diamond Industrial Co., Ltd. (Japan) 130,100 1,568,830 Fiat Industrial SpA (Italy) (NON) 433,099 3,690,005 Invensys PLC (United Kingdom) 230,047 750,106 Jain Irrigation Systems, Ltd. (India) 514,936 839,139 Metso Corp. OYJ (Finland) 21,541 793,795 Media (4.1%) British Sky Broadcasting Group PLC (United Kingdom) 285,186 3,240,671 Kabel Deutschland Holding AG (Germany) (NON) 36,020 1,822,794 Media Nusantara Citra Tbk PT (Indonesia) 26,422,000 3,816,518 Pearson PLC (United Kingdom) 87,075 1,630,704 WPP PLC (Ireland) 288,459 3,012,460 Metals and mining (5.0%) ArcelorMittal (France) 33,467 610,627 BHP Billiton, Ltd. (Australia) 18,159 640,987 First Quantum Minerals, Ltd. (Canada) 28,100 553,036 Fortescue Metals Group, Ltd. (Australia) 278,168 1,218,706 Rio Tinto, Ltd. (Australia) 148,890 9,215,386 Xstrata PLC (United Kingdom) 155,525 2,342,031 Zijin Mining Group Co., Ltd. (China) 5,252,000 1,981,168 Multiline retail (0.6%) PPR SA (France) 12,711 1,817,844 Multi-utilities (0.7%) Centrica PLC (United Kingdom) 500,805 2,247,664 Oil, gas, and consumable fuels (7.9%) BG Group PLC (United Kingdom) 325,087 6,933,235 Canadian Natural Resources, Ltd. (Canada) 113,900 4,265,310 Gazprom OAO ADR (Russia) 277,900 2,968,250 Inpex Corp. (Japan) 587 3,691,396 Origin Energy, Ltd. (Australia) 47,734 648,703 Royal Dutch Shell PLC Class A (United Kingdom) 88,723 3,261,692 Tullow Oil PLC (United Kingdom) 192,556 4,185,540 Pharmaceuticals (6.3%) Astellas Pharma, Inc. (Japan) 122,200 4,965,212 Bayer AG (Germany) 10,968 701,214 Mitsubishi Tanabe Pharma (Japan) 302,800 4,788,594 Roche Holding AG (Switzerland) 12,676 2,143,735 Sanofi (France) 48,689 3,562,623 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 113,300 4,572,788 Real estate management and development (0.6%) LSR Group OJSC GDR (Russia) 228,410 769,876 Mitsui Fudosan Co., Ltd. (Japan) 83,000 1,207,954 Road and rail (0.7%) Hitachi Transport System, Ltd. (Japan) 66,700 1,144,707 Localiza Rent a Car SA (Brazil) 76,900 1,055,430 Semiconductors and semiconductor equipment (2.9%) Advanced Micro Devices, Inc. (NON) 189,800 1,024,920 First Solar, Inc. (NON) (S) 38,002 1,282,948 Novellus Systems, Inc. (NON) 26,845 1,108,430 Samsung Electronics Co., Ltd. (South Korea) 3,611 3,316,797 Spreadtrum Communications, Inc. ADR (China) 34,300 716,184 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 411,000 1,027,821 Ultratech, Inc. (NON) 41,900 1,029,483 Software (1.8%) Konami Corp. (Japan) 108,700 3,251,470 SAP AG (Germany) 48,447 2,561,553 Specialty retail (1.6%) Cia Hering (Brazil) 112,600 1,959,521 GOME Electrical Appliances Holdings, Ltd. (China) 3,568,000 829,441 Kingfisher PLC (United Kingdom) 664,104 2,581,864 Textiles, apparel, and luxury goods (1.5%) Christian Dior SA (France) 34,455 4,072,366 Stella International Holdings, Ltd. (Hong Kong) 430,500 935,264 Thrifts and mortgage finance (0.3%) LIC Housing Finance, Ltd. (India) 231,921 964,964 Tobacco (3.7%) British American Tobacco (BAT) PLC (United Kingdom) 151,272 7,172,647 Imperial Tobacco Group PLC (United Kingdom) 34,070 1,287,841 Japan Tobacco, Inc. (Japan) 796 3,741,469 Trading companies and distributors (1.0%) Mitsui & Co., Ltd. (Japan) 207,600 3,222,605 Wireless telecommunication services (1.7%) NTT DoCoMo, Inc. (Japan) 1,426 2,619,971 Vodafone Group PLC (United Kingdom) 1,034,196 2,871,300 Total common stocks (cost $349,418,090) INVESTMENT COMPANIES (0.7%) (a) Shares Value Market Vectors Gold Miners ETF 42,920 $2,207,376 Total investment Companies (cost $2,641,675) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value TUI Travel PLC cv. sr. unsec. unsub. bonds 6s, 2014 (United Kingdom) GBP 1,200,000 $1,621,388 Total convertible bonds and notes (cost $1,605,183) U.S. TREASURY OBLIGATIONS (0.1%) (a) Principal amount Value U.S. Treasury Bonds 3.125% 11/15/41 (i) $418,000 $439,623 Total U.S. treasury Obligations (cost $439,623) SHORT-TERM INVESTMENTS (4.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% (d) 4,679,495 $4,679,495 Putnam Money Market Liquidity Fund 0.05% (e) 6,210,255 6,210,255 U.S. Treasury Bills with effective yields ranging from 0.090% to 0.093%, November 15, 2012 (SEGSF) $592,000 591,544 U.S. Treasury Bills with effective yields ranging from 0.084% to 0.104%, October 18, 2012 (SEGSF) 638,000 637,565 U.S. Treasury Bills with an effective yield of 0.083%, August 23, 2012 (SEGSF) 746,000 745,662 U.S. Treasury Bills with effective yields ranging from 0.055% to 0.068%, July 26, 2012 (SEGSF) 435,000 434,864 Total short-term investments (cost $13,299,169) TOTAL INVESTMENTS Total investments (cost $367,403,740) (b) FORWARD CURRENCY CONTRACTS at 12/31/11 (aggregate face value $295,435,331) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Australian Dollar Sell 1/18/12 $6,432,695 $6,417,916 $(14,779) British Pound Buy 1/18/12 2,071,298 2,096,291 (24,993) Canadian Dollar Sell 1/18/12 5,315,312 5,317,156 1,844 Euro Buy 1/18/12 8,533,332 8,897,178 (363,846) Norwegian Krone Sell 1/18/12 786,078 809,940 23,862 Swedish Krona Sell 1/18/12 955,328 971,189 15,861 Swiss Franc Buy 1/18/12 1,094,583 1,123,222 (28,639) Barclays Bank PLC Australian Dollar Buy 1/18/12 343,013 342,144 869 British Pound Sell 1/18/12 9,150,729 9,262,441 111,712 Canadian Dollar Buy 1/18/12 3,642,158 3,643,673 (1,515) Euro Sell 1/18/12 4,916,759 5,124,501 207,742 Hong Kong Dollar Sell 1/18/12 1,499,380 1,499,197 (183) Japanese Yen Buy 1/18/12 4,867,995 4,826,442 41,553 Norwegian Krone Buy 1/18/12 32,640 33,625 (985) Swedish Krona Buy 1/18/12 1,604,391 1,631,042 (26,651) Swiss Franc Sell 1/18/12 3,094,307 3,216,401 122,094 Citibank, N.A. Australian Dollar Buy 1/18/12 800,500 798,559 1,941 British Pound Buy 1/18/12 3,683,273 3,728,025 (44,752) Canadian Dollar Sell 1/18/12 1,598,676 1,600,283 1,607 Danish Krone Buy 1/18/12 5,489,317 5,717,729 (228,412) Euro Sell 1/18/12 6,780,250 7,042,933 262,683 Hong Kong Dollar Sell 1/18/12 2,828,692 2,828,308 (384) Norwegian Krone Buy 1/18/12 306,142 315,428 (9,286) Singapore Dollar Sell 1/18/12 268,058 240,866 (27,192) Swedish Krona Buy 1/18/12 508,970 517,495 (8,525) Swiss Franc Buy 1/18/12 2,136,667 2,193,376 (56,709) Credit Suisse AG Australian Dollar Sell 1/18/12 1,297,098 1,277,201 (19,897) British Pound Buy 1/18/12 5,600,842 5,668,820 (67,978) Canadian Dollar Buy 1/18/12 5,476,141 5,478,902 (2,761) Euro Sell 1/18/12 5,909,404 6,159,544 250,140 Japanese Yen Buy 1/18/12 10,586,219 10,495,179 91,040 Norwegian Krone Buy 1/18/12 923,489 951,722 (28,233) Swedish Krona Buy 1/18/12 2,011,893 2,045,207 (33,314) Swiss Franc Buy 1/18/12 2,349,109 2,408,560 (59,451) Deutsche Bank AG Australian Dollar Buy 1/18/12 2,589,192 2,578,604 10,588 British Pound Sell 1/18/12 897,371 908,170 10,799 Canadian Dollar Buy 1/18/12 2,574,641 2,575,636 (995) Euro Buy 1/18/12 2,626,128 2,736,580 (110,452) Swedish Krona Buy 1/18/12 1,376,261 1,399,705 (23,444) Swiss Franc Buy 1/18/12 1,962,986 2,014,513 (51,527) Goldman Sachs International Australian Dollar Buy 1/18/12 1,279,840 1,276,824 3,016 British Pound Buy 1/18/12 3,002,365 3,038,785 (36,420) Euro Sell 1/18/12 4,690,245 4,997,408 307,163 Japanese Yen Sell 1/18/12 8,193,090 8,123,411 (69,679) Norwegian Krone Buy 1/18/12 2,120,212 2,182,101 (61,889) Swedish Krona Buy 1/18/12 826,154 840,159 (14,005) HSBC Bank USA, National Association Australian Dollar Buy 1/18/12 3,455,456 3,444,032 11,424 British Pound Sell 1/18/12 1,864,152 1,886,778 22,626 Euro Sell 1/18/12 121,540 126,626 5,086 Hong Kong Dollar Sell 1/18/12 3,136,327 3,136,111 (216) Norwegian Krone Buy 1/18/12 1,713,126 1,765,745 (52,619) Swiss Franc Buy 1/18/12 3,527,710 3,616,120 (88,410) JPMorgan Chase Bank, N.A. Australian Dollar Buy 1/18/12 2,069,005 2,064,312 4,693 British Pound Buy 1/18/12 8,668,580 8,796,041 (127,461) Canadian Dollar Sell 1/18/12 8,183,155 8,193,313 10,158 Euro Buy 1/18/12 5,721,333 5,962,761 (241,428) Hong Kong Dollar Sell 1/18/12 2,616,353 2,617,226 873 Japanese Yen Buy 1/18/12 9,037,292 8,959,342 77,950 Norwegian Krone Sell 1/18/12 1,610,828 1,659,704 48,876 Singapore Dollar Sell 1/18/12 683,599 692,669 9,070 Swedish Krona Buy 1/18/12 1,169,446 1,210,951 (41,505) Swiss Franc Buy 1/18/12 2,923,182 3,000,503 (77,321) Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/18/12 4,317,329 4,314,724 (2,605) British Pound Sell 1/18/12 4,212,161 4,250,222 38,061 Canadian Dollar Buy 1/18/12 828,972 829,247 (275) Euro Sell 1/18/12 4,645,331 4,841,426 196,095 Japanese Yen Sell 1/18/12 5,353,203 5,306,197 (47,006) Swedish Krona Sell 1/18/12 269,775 274,519 4,744 Swiss Franc Buy 1/18/12 3,125,295 3,209,189 (83,894) State Street Bank and Trust Co. Australian Dollar Buy 1/18/12 3,411,239 3,396,353 14,886 Canadian Dollar Buy 1/18/12 8,223,386 8,223,254 132 Euro Sell 1/18/12 4,747,197 4,946,492 199,295 Norwegian Krone Sell 1/18/12 1,369,197 1,410,523 41,326 Swedish Krona Buy 1/18/12 1,927,486 1,957,763 (30,277) UBS AG Australian Dollar Sell 1/18/12 672,138 666,244 (5,894) British Pound Sell 1/18/12 10,562,236 10,690,703 128,467 Canadian Dollar Sell 1/18/12 7,568,000 7,574,121 6,121 Euro Buy 1/18/12 11,257,702 11,731,884 (474,182) Israeli Shekel Sell 1/18/12 1,763,967 1,798,764 34,797 Norwegian Krone Buy 1/18/12 938,731 966,781 (28,050) Swedish Krona Buy 1/18/12 1,228,530 1,249,142 (20,612) Swiss Franc Buy 1/18/12 1,571,433 1,611,677 (40,244) Westpac Banking Corp. Australian Dollar Buy 1/18/12 245,389 244,327 1,062 British Pound Sell 1/18/12 604,510 611,801 7,291 Canadian Dollar Sell 1/18/12 1,559,916 1,562,297 2,381 Euro Buy 1/18/12 1,200,131 1,250,598 (50,467) Japanese Yen Sell 1/18/12 8,099,369 8,032,458 (66,909) Total Key to holding's currency abbreviations GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank OAO Open Joint Stock Company OJSC Open Joint Stock Company Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2011 through December 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $328,583,773. (b) The aggregate identified cost on a tax basis is $368,620,080, resulting in gross unrealized appreciation and depreciation of $13,105,841 and $46,814,409, respectively, or net unrealized depreciation of $33,708,568. (NON) Non-income-producing security. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $4,482,334. The fund received cash collateral of $4,679,495, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $843 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $35,277,105 and $31,393,173, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (i) Security purchased with cash or security received, that was pledged to the fund for collateral on certain derivative contracts. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,450,917 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 20.3% Japan 16.6% China 8.2% France 8.1% Germany 6.4% United States 6.2% Australia 4.1% Belgium 3.5% Switzerland 3.1% Ireland 2.4% Russia 2.3% Brazil 2.1% Singapore 1.9% Italy 1.9% Canada 1.5% Israel 1.4% Spain 1.2% Malaysia 1.2% Indonesia 1.2% Taiwan 1.2% India 1.2% Hong Kong 1.1% South Korea 1.0% Sweden 0.7% Netherlands 0.6% Other 0.6% Total 100.0% Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value (NAV). The NAV of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $240,350 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,609,193 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,305,199. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $4,316,372 $47,246,247 $— Consumer staples 1,105,896 45,143,292 — Energy 7,233,560 21,963,077 — Financials 2,491,973 38,805,559 — Health care 8,555,334 21,228,177 — Industrials 5,111,252 34,956,771 — Information technology 13,038,411 23,352,961 — Materials 1,773,495 26,839,356 — Telecommunication services — 8,251,671 — Utilities — 5,930,336 — Total common stocks — Convertible bonds and notes - 1,621,388 - Investment Companies 2,207,376 — — U.S. Treasury Obligations — 439,623 — Short-term investments 6,210,255 7,089,130 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(566,343) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,329,928 $2,896,271 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 28, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 28, 2012 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 28, 2012
